Exhibit 10.1

MASTER AGREEMENT

THIS MASTER AGREEMENT, dated April 14, 2011 (this “Master Agreement”), is among:
(a) UNILENS CORP. USA (hereinafter “Company”), a/an Delaware CORPORATION with an
organizational identification number of P23142 and a principal place of business
at 10431 72ND STREET NORTH, LARGO, FL 33777; and (b) REGIONS EQUIPMENT FINANCE,
LTD., an Alabama limited partnership (“REFLP”), and REGIONS EQUIPMENT FINANCE
CORPORATION, an Alabama corporation (“REFCO”), both with an office at 1900 Fifth
Avenue North, Suite 2400, Birmingham, Alabama 35203. Certain definitions and
constructions of terms used in this Master Agreement are provided in Section XIV
hereof.

I. General Provisions. This Master Agreement contains provisions under which
REFLP and REFCO will from time to time lease to Company or provide financing for
Company secured by certain items of personal property (collectively, the
“Equipment” and each individually, an “Item”) described on each equipment
schedule incorporating the terms of this Master Agreement (each, a “Schedule”).
Schedules may document a “true lease” pursuant to which REFLP or REFCO will be
the owner of the Equipment for all purposes. Schedules may document a financing
or refinancing whereby Company will be the owner of the Equipment and REFLP or
REFCO will be granted a security interest in the Equipment as collateral for
Company’s obligations and those transactions may be documented either as “leases
intended as security” or as “equipment financing agreements.” Each Schedule
shall constitute a separate agreement and the terms “Agreement” or “this
Agreement” refer to each Schedule and this Master Agreement as incorporated
therein. Except to the extent otherwise expressly provided herein, the term
“Regions” shall mean REFLP with respect to all Schedules executed by REFLP and
shall mean REFCO with respect to all Schedules executed by REFCO. This Master
Agreement is not a legal commitment to enter into any Schedule and, after
executing a Schedule, Regions shall have no obligation to purchase or finance
any Equipment until receipt by Regions of all documentation requested by
Regions. Each Agreement may be terminated or prepaid only if and as expressly
provided therein.

II. Term, Payment and Late Charges; Quiet Enjoyment. The term of the Agreement
(the “Term”) as to each Item shall be the period specified in the Schedule for
such Item. The Term shall commence on the date set forth in the Schedule for
such Item as the “Commencement Date”. Company acknowledges that certain of its
duties hereunder begin before the Commencement Date and/or continue past the
expiration or termination of this Agreement. Company shall pay to Regions
periodic payments of rent or principal and interest, as applicable, without
invoice or other written demand as more fully set forth in the Schedule
(“Periodic Payments”) and any and all other payments required to be paid by
Company hereunder (“Other Payments” and collectively with Periodic Payments,
“Payments”). All payments by Company to Regions under each Agreement shall be in
legal tender of the United States of America in immediately available funds.
Company’s obligation to pay all Payments and other amounts due under each
Agreement is absolute and unconditional under any and all circumstances, shall
be paid and performed by Company without notice or demand and without any
abatement, reduction, diminution, setoff, defense, counterclaim or recoupment
whatsoever, including any past, present or future claims that Company may have
against Regions, any Supplier or any other person or entity whatsoever. To the
fullest extent permissible under applicable law, Company hereby waives demand,
diligence, presentment, protest, notice of dishonor, notice of nonpayment and
notices and rights of every kind. If any Payment is not received when due,
Company, shall pay a late charge equal to, at Regions’ election and to the
extent allowed by law, either; (a) five percent (5%) of such delinquent Payment
or (b) interest at a rate of one and one-half percent (1.5%) per month on such
delinquent Payment calculated from the date such Payment was due. Regions
covenants that during the Term and so long as no Event of Default shall have
occurred tinder any Agreement, Regions shall not interrupt Company’s peaceful
and quiet enjoyment, possession and use of the Equipment.

III. Selection Delivery and Acceptance; Disclaimer of Warranties. Company
acknowledges and agrees that; (a) it has selected the Equipment and has not
relied on any representation or warranty by Regions or any of its Affiliates in
connection with such selection; and (b) None of Regions nor any of its
Affiliates is an agent or Affiliate of any Supplier and no Supplier is an agent
of Regions or any of Regions’ Affiliates or otherwise authorized to bind Regions
or any of its Affiliates to any representation, warranty or agreement. Regions
shall have no obligation to deliver or install any Item and Company shall be
solely responsible for all site preparation and delivery, To the extent it has
the right to inspect and accept any Item upon or prior to delivery, Regions
appoints Company to act as its agent for such purpose. Any acceptance of
Equipment hereunder will be for purposes of this Agreement only and will be
without prejudice to any rights that Regions or Company may have against any
Supplier or other person. REGIONS DOES NOT MAKE, HAS NOT MADE, SHALL NOT BE
DEEMED TO MAKE, AND HEREBY DISCLAIMS ANY WARRANTY OR REPRESENTATION, ESTHER
EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY OR FITNESS OF THE EQUIPMENT FOR
ANY USE OR PURPOSE, THE DESIGN, COMPLIANCE WITH SPECIFICATIONS, OPERATION OR
CONDITION OF THE EQUIPMENT, OR AS TO TITLE TO THE EQUIPMENT, OR ANY OTHER
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO THE EQUIPMENT
(EITHER UPON DELIVERY THEREOF TO COMPANY, REGIONS OR OTHERWISE), it being agreed
that all such risks, as between Regions and Company, are to be borne by Company,
Regions shall have no responsibility or liability to Company or any other person
with respect to any of the following, regardless of any active or passive
negligence of Regions: (i) any liability, loss or damage to Company or any third
party caused or alleged to be caused directly or indirectly by any Item, any
inadequacy thereof or deficiency or defect therein or by any other circumstance
in connection therewith, including the delivery, transportation, ownership,
possession, use, operation, performance, servicing, maintenance, storage,
repair, improvement, replacement, reconstruction or return of any Item or any
risks relating thereto; or (ii) any interruption of service, loss of business or
anticipated profits or consequential damages.



--------------------------------------------------------------------------------

IV. Use and Maintenance of Equipment. (a) Company covenants and agrees that:
(i) it will use the Equipment only for its originally-intended business purpose
as described by Company to Regions in requesting Regions to enter into this
Agreement and it will not use the Equipment for consumer, personal, family,
farming or household use; (ii) the Equipment will at all times be used,
operated, maintained, serviced and repaired under and in compliance with (A) all
acts, rules, regulations and orders of any judicial, legislative or regulatory
body having power to supervise or regulate the use, operation or maintenance of
the Equipment, including license, permits and registration requirements
applicable to the Equipment; (B) all instructions, warranty provisions, or
operating manuals prepared or released by the Supplier and by any maintenance
organization providing maintenance of such Equipment; (C) all requirements of
any insurance maintained hereunder; and (D) the prudent practice of other
similar companies in the same business as Company, but in any event, to no
lesser standard than that employed by Company for comparable equipment owned or
leased by it; (iii) the Equipment will be operated only by employees or
authorized agents of Company and Company will obtain and make available to all
users of the Equipment all safety and operating manuals available from the
Supplier of the Equipment; (iv) without Regions’ prior written consent, Company
will not move any Item from the location specified in the Schedule for such
Item; (v) Company shall obtain Regions’ prior written consent before using the
Equipment to ship, store, process, create or use any materials regulated under
the Hazardous Materials or Substances Transportation Act, 49 U.S.C. 1801 et seq;
the Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq, or the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
9601 et seq, as amended by the Superfund Amendments and Reauthorization Act;
(vi) without in any way limiting the restrictions contained in Section IV(a)(v)
above, Company shall comply with all acts, rules, regulations and orders of any
state, federal or local judicial, legislative or regulatory body, including any
license, permit or registration requirement relating to environmental protection
or remediation; (vii) Company shall not attach or incorporate the Equipment to
or in any other item of equipment in such a manner that the Equipment may be
deemed to have become an accession to or part of such other item of equipment;
and (viii) without in any way limiting the foregoing, Company shall maintain and
use the Equipment, at its sole cost and expense, in good and safe operating
order, in like new condition excepting only the following (“Reasonable Wear and
Tear”): the results of normal use of the Equipment as originally intended
assuming (A) use and maintenance in accordance with the Supplier’s
recommendations; (B) the complete absence of any casualty, misuse, abuse,
abandonment, improper care, accident, negligence or similar occurrence with
respect to the Equipment, whether or not the Equipment is in use at the time of
said occurrence; and (C) use that does not, in any way, impair the function of
the Equipment or prevent the Equipment from immediately being placed into use.
Company will give immediate oral and written notice to Regions of its receipt of
any demand, notice, summons, complaint or legal proceeding relating to any Item
including any violation of any law, regulation or standard covered by this
Section.

(b) All replacement parts for the Equipment shall be purchased from sources
approved by the Supplier, according to its specifications and consistent with
the requirements of any and all warranties and service agreements. It is the
intention of the parties hereto that the Equipment shall consist solely of
personal property and that the same shall not constitute fixtures under the laws
of the states where the Equipment is located. The parties acknowledge and agree
that the Equipment is and shall remain removable from, and not essential to, the
premises where the Equipment is located and Company hereby covenants and agrees
not to affix or install any Item to or in any real property in such a manner
that may cause it to be a fixture. Provided that Company is not in default under
this Agreement, Company may, at its sole cost and expense, make any alterations,
additions, modifications or attachments (“Improvements”) to the Equipment that
do not violate the terms of this Agreement provided that Company notifies
Regions in advance of such action in writing and provided further that such
Improvements, in Regions’ judgment: (i) do not reduce the value or general
usefulness of the Equipment; (ii) do not impair the certification, performance,
safety, quality, capability, use or character of the Equipment or alter the
purpose for which such Equipment was leased or financed under this Agreement;
(iii) are not inconsistent with applicable laws or any warranty or service
agreement; (iv) do not expose Regions or any of the Equipment to any Lien or
other adverse interest or circumstance; (v) do not adversely affect insurance
coverage benefiting Regions hereunder; and (vi) are of a kind that customarily
are made by lessees or owners of equipment similar to the Equipment

V. Inspection and Reports. Regions, or any inspector designated by Regions may
at any time with reasonable notice enter upon any of Company’s premises to
inspect any Item, all other property of Company and all of Company’s books and
records and to make copies of such books and records, provided that Regions is
not obligated to do so and provided, further, that no notice is required if a
default or Event of Default shall have occurred and then be continuing. If
requested by Regions, Company will deliver to Regions: (a) within thirty
(30) days after the close of each calendar quarter of Company a copy of
Company’s unaudited monthly financial statement as of the end of the immediately
preceding quarter and such other information as Regions may require from time to
time, certified by Company’s chief financial officer to fairly and accurately
represent (subject to year-end audit adjustments) Company’s financial condition
and the results of Company’s operations at the date and for the periods
indicated therein; and (b) within ninety (90) days after the close of each
fiscal year of Company, year-end financial statements of Company which shall be
at Regions’ election either (i) certified and audited by a certified public
accounting firm acceptable to Regions (“Approved Accountants”); or (ii) compiled
or reviewed by Approved Accountants. If requested by Regions, Company will
deliver to Regions for each Guarantor: (A) in the event such Guarantor is an
individual (1) annually, upon their filing with the Internal Revenue Service,
copies of such Guarantor’s Federal Income Tax Return, including all attachments
and schedules; and (2) at the same time as the Federal Income Tax Return, a
personal financial statement from such Guarantor in form acceptable to Regions;
and (B) in the event such Guarantor is not an individual, the same documents and
financial information for such Guarantor as is required by this Section V for
Company.



--------------------------------------------------------------------------------

VI. Loss of Equipment; Damage to Equipment. As between Company and Regions,
Company shall bear the entire risk of theft, taking (including any condemnation,
seizure, or requisition of title), damage to, or loss or destruction of, each
Item commencing on the earlier of the Commencement Date or the placement of such
Item in transit for shipment from the Supplier to Company and continuing until
all of Company’s obligations are performed in full with respect to the Schedule
for such Item. No such theft, taking, damage, loss or destruction shall relieve
Company from its obligations to make Payments except as expressly provided in
this Section. In the event that any Item is missing, taken or has been damaged
in any significant way, Company shall promptly (and in any event within ten
(10) days) give Regions written notice and details of any such event and
Company’s plans regarding the same. If any Item is in Regions’ judgment stolen,
taken or damaged in any material respect (each, a “Casualty Occurrence”),
Company shall promptly at Regions’ election, either: (a) place such Items in
good repair and working order; (b) replace such Items with personal property of
like value, utility and likelihood of holding its value (assuming proper
maintenance) acceptable to Regions free and clear of all Liens other than the
respective rights of Regions and Company hereunder (“Replacement Items”), in
which case such Replacement Items shall be, for all purposes hereof,
“Equipment”, as defined herein; or (c) promptly pay to Regions an amount
calculated by Regions on the date when the next Periodic Payment is due (the
“Payment Date”) to be equal to the “Casualty Value” for such Items as set forth
on the applicable Schedule. In addition to the repair of any Items, the purchase
of Replacement Items or the payment of the Casualty Value, Company shall also
pay any costs and expenses (including Attorneys’ Fees) incurred by Regions in
connection with its exercise or protection of its rights and interests
hereunder. Upon the payment of Casualty Value with respect to any Item or the
replacement of any Item with Replacement Items, each in accordance with the
terms hereof, and the payment of any and all other amounts due and payable to
Regions hereunder, Company’s Payment obligations hereunder for such Item shall
terminate and Regions shall release its-security interest in said Items or
transfer (without recourse, representation or warranty, “AS IS, WHERE IS”) to
Company or Company’s insurer, any right, title or interest Regions may have in
such Item; provided that Company’s obligations with respect to taxes,
indemnities and reimbursements hereunder shall survive with respect to all
periods prior to such payment. In the event of damage to any Item which is not a
Casualty Occurrence, Company shall promptly place such items in good repair and
working order. Any proceeds other than insurance proceeds (including proceeds of
condemnation or requisition) received by Regions or Company as the result of a
Casualty Occurrence with respect to any Item shall be applied at Regions’
election, in whole or in part, to (a) repair or replace such Item or any part
thereof, or (b) satisfy any obligation of Company to Regions hereunder or under
any Agreement.

VII. Insurance. (a) Company shall, at its own expense, commencing with the
delivery of any Item to Company’s premises and continuing until all of Company’s
obligations are performed in full with respect to the Schedule covering said
Item, keep the Equipment insured for such amounts and against such hazards as
Regions may from time to time require, including: (i) special form replacement
cost insurance for damage to the Equipment (or any portion thereof), which
insurance amount shall not be less than the greater of the Casually Value or the
full replacement value of each Item; (ii) commercial general liability insurance
insuring against liability for property damage, death and bodily injury
resulting from the transportation, ownership, possession, use, operation,
performance, maintenance, storage, repair or reconstruction of the Equipment,
which insurance as to an Item under any Schedule shall not be less than the
amount set forth in the applicable Schedule (or of which Regions otherwise
notifies Company in writing thereafter); (iii) business interruption insurance;
and (iv) if reasonably requested by Regions, other or additional coverage,
including motor vehicle coverage, In addition, Company shall, at no expense to
Regions cause the Equipment to be covered by the insurance specified above
commencing upon the placement thereof in transit for shipment of such Item from
the Supplier to Company.

(b) All such policies shall be with companies and on terms satisfactory from
time to time to Regions and all insurance policies shall: (i) name Regions as
sole loss payee and additional insured with respect to the Equipment leased or
financed hereunder; (ii) provide that the policies will not be invalidated as
against Regions because of any violation of a condition or warranty of the
policy or the application therefor by Company; (iii) provide that the policies
may be materially altered or canceled by the insurer only after at least thirty
(30) days prior written notice to Regions and to any and all of Regions’
assignees; and (iv) provide for a Lender’s loss payable endorsement in Regions’
favor and any other endorsements which Regions may require from time to time.
Each comprehensive physical loss or damage insurance policy shall also provide
that any proceeds payable by said insurer with respect to any loss or
destruction of, or damage to, any Item, shall be payable solely to Regions.
Company agrees to inform Regions immediately in writing of any notices from, or
other communications with, any insurers that may in any way adversely affect the
insurance policies being maintained pursuant to this Section VII. No insurance
shall be subject to any co-insurance clause. Any deductibles and retentions
shall be subject to Regions approval. All insurance premiums shall be prepaid by
Company, Company hereby appoints Regions as Company’s attorney-in-fact with
respect to claims relating to this Agreement or the Equipment under policies of
insurance maintained in accordance with the terms hereof. Company agrees to
deliver to Regions evidence of compliance with this Section VII satisfactory to
Regions, including any requested copies of policies, certificates and
endorsements, with premium receipts therefor, on or before the dale of execution
by Company of the applicable Schedule and thereafter within two (2) business
days after Regions’ request.



--------------------------------------------------------------------------------

VIII. Negative Covenants of Company. Without Regions’ prior written consent,
Company shall not: (a) sell, assign, lease or otherwise transfer (including by
operation of law) any item or any of its interest in or rights under this
Agreement or as to any Item; (b) change Company’s legal name, state of
organization, organizational structure (by merger or otherwise) or
organizational identification number; (c) mortgage, pledge, grant a security
interest in or otherwise permit, suffer or cause any Lien to exist or remain on
any Item (except those in favor of Regions as contemplated under this
Agreement); (d) record or attempt to record a termination statement under
Article 9 of the UCC; or (e) fail to promptly provide Regions with any notice
required hereunder.

IX. Events of Default. An Event of Default shall be deemed to have occurred
hereunder if; (a) Company fails to pay any Payment when due (in good, collected
and indefeasible funds), fails to return any Item to Regions to the extent
required by this Agreement, fails to maintain insurance as required by this
Agreement or breaches any of the covenants contained in Section VIII hereof;
(b) any representation or warranty of Company or any Guarantor to Regions is
false in any material respect when made; (c) Company or any Guarantor breaches
any representation, warranty, term, condition or covenant in any Agreement, any
Guaranty, any other present or future agreement between Company or Guarantor and
Regions or an Affiliate of Regions; (d) Company or any Guarantor becomes
insolvent, dissolves or ceases to do business as a going concern, makes an offer
of settlement, extension or composition to its unsecured creditors generally,
makes an assignment for the benefit of its creditors, or files a petition for an
order for relief under the United States Bankruptcy Code or any similar federal
or state law, or has such a petition filed against it which is not dismissed
within sixty (60) days; (e) the property of Company or any Guarantor is attached
or a trustee, receiver or other custodian is appointed for Company or for any of
Company’s property; (f) Company or any Guarantor is a party to a merger,
consolidation or transfer of substantially all of its assets, suffers a material
change in its senior management, or sells or otherwise transfers any facility in
which any Item is located; (g) more than fifty percent (50%) or such other
amount as Regions determines to be a material amount of the equity interest in
Company or any Guarantor is transferred (including by operation of law); (h) a
general partner, managing partner or managing member of Company or any Guarantor
(or Company or any Guarantor if any such party is an individual) dies, becomes
legally incompetent, or suffers an event described in Section IX (b) through
(f) inclusive; (i) Company or any Guarantor defaults under any agreement for
money borrowed or the lease of real or personal property; (j) Company attempts
to repudiate this Agreement or revoke acceptance of any Item; or (k) any
Guarantor attempts to repudiate, revoke, rescind, withdraw or cancel a Guaranty.
Company acknowledges that an Event of Default under any Agreement shall
constitute an Event of Default under all Agreements.

X. Rights and Remedies upon Default. (a) Upon the occurrence of an Event of
Default, Regions shall have any and all rights and remedies existing at law or
in equity and shall have the right, at its sole election, at any time to
exercise any or all of such remedies concurrently, successively or separately,
without notice to Company (unless specifically stated in this Agreement).
Without limiting the foregoing, Regions may at its election declare any or all
Schedules, to be in default and exercise any and all rights and remedies
specified in the applicable Schedule(s) as well as the following rights and
remedies; (i) proceed at law or in equity to enforce specifically Company’s
performance or to recover damages; (ii) require Company to immediately assemble,
make available and if requested by Regions return the Equipment (or, if so
requested, any Items designated by Regions) to Regions at a time and place
designated by Regions; (iii) enter any premises where any Item may be located
and repossess, disable or take possession of such Item (and/or any attached or
unattached parts) by self-help, summary proceedings or otherwise without
liability for rent, costs, damages or otherwise; (iv) use Company’s premises for
storage without rent or liability; (v) sell, lease or otherwise dispose of the
Equipment or such Items at private or public sale, in bulk or in parcels, with
or without notice except to the extent required by applicable law, and without
having the Equipment or such Items present at the place of sale; (vi) disable or
keep idle all or part of the Equipment or such Items; or (vii) accelerate
Company’s obligations and recover from Company an amount equal to the sum of the
following (the “Required Default Amount”): (A) the “Base Default Amount” set
forth in the applicable Schedule; (B) all costs and expenses incurred by Regions
in any repossession, transportation, recovery, storage, refurbishing,
advertising, repair, sale, re-lease, or other disposition of the Equipment or
Regions enforcement of its rights hereunder, including Attorneys’ Fees and any
brokers’ or similar fees or any other fees, costs or expenses resulting from the
Event of Default; plus (C) interest on the amounts due in Sections X(a)(vii)
(A) and (B) from the date due until paid at a rate of eighteen percent (18%) per
annum or the highest rate allowed by law, whichever is lower. Notwithstanding
the foregoing, upon the occurrence of an Event of Default under Section IX(d) or
(e) above, Company’s obligations hereunder shall automatically accelerate and
Company shall be deemed to immediately owe to Regions without notice or demand
from Regions, the Required Default Amount. Company expressly acknowledges that
this Agreement sets forth a reasonable amount and reasonable formula for
calculation of liquidated damages in light of the anticipated harm caused by any
default by Company hereunder and that such harm would otherwise be difficult or
impossible to calculate or ascertain.



--------------------------------------------------------------------------------

(b) In the event Company pays to Regions the Required Default Amount and any and
all other amounts due and payable to Regions hereunder as a result of the Event
of Default (in good, collected and indefeasible funds) prior to the date Regions
enters into a contract or otherwise determines that it is obligated to a third
party with respect to the disposition of the Equipment, Regions shall release
its security interest in the Equipment or transfer to Company (without recourse,
representation or warranty, “AS IS, WHERE IS”) any right, title or interest
Regions may have in such Equipment. In the event Regions disposes of the
Equipment, it shall apply the Net Proceeds (as hereinafter defined) to Company’s
obligations in the order Regions determines. As used herein, the term “Net
Proceeds” shall mean: (i) in the case of a purchase of the Equipment in
immediately available funds by the purchaser, the after-tax amount received by
Regions from said purchaser; or (ii) in the case of a purchase of the Equipment
which Regions finances pursuant to a lease intended as security or other
equipment finance arrangement or in the case of a disposition pursuant to a true
tease (any such leases or finance agreements being referred to hereinafter as a
“Replacement Agreement”), an amount equal to the sum of all non-cancellable
periodic payments and any purchase election, purchase requirement or balloon
payment set forth in the Replacement Agreement, discounted to present value at
the implicit rate of the Replacement Agreement as determined by Regions.

(c) With respect to any exercise by Regions of its right to dispose of the
Equipment or any Items, Company acknowledges and agrees that Regions shall have
no obligation, subject to any legal requirements of commercial reasonableness,
to clean-up or otherwise prepare the Equipment or any Items for disposition;
Regions may comply with any state or federal law requirements that Regions deems
to be applicable or prudent to follow in connection with any such disposition;
and any actions taken in connection therewith shall not be deemed to have
adversely affected the commercial reasonableness of any such disposition. If
Equipment delivered to or picked up by Regions contains goods or other property
not constituting of Equipment, Company agrees that Regions may take such other
goods or property, provided that Regions makes reasonable efforts to make such
goods or property available to Company after repossession upon Company’s written
request.

(d) If, after default, this Agreement is placed in the hands of an attorney,
collection agent or other professional for collection of Payments or enforcement
of any other right or remedy of Regions, Company shall pay all Attorneys’ Fees
and associated costs and expenses. Forbearance as to any default shall not be
deemed a waiver, all waivers to be enforceable only if specifically provided in
writing by Regions, and waiver of any default shall not be a waiver of any other
or subsequent default To the fullest extent permitted by applicable law, Company
hereby waives any rights now or hereafter conferred by statute or otherwise that
may require Regions to sell, lease or otherwise use any Equipment in mitigation
of Regions’ damages set forth in this Agreement or that may otherwise limit or
modify any of Regions’ rights or remedies set forth in this Agreement.

XI. Indemnification. Company hereby agrees to defend, indemnify and hold REFLP,
REFCO, Regions Bank and their Affiliates (and at Regions’ election, any and all
employees, agents, directors, partners, shareholders, officers, members of the
foregoing and any assignee or secured party of Regions), harmless from and
against: (a) all claims, allegations, demands, suits, actions, and legal
proceedings incurred incident to, arising out of, or in any way connected with,
this Agreement, any Schedule, any Item, or the transactions contemplated hereby,
whether civil, criminal, administrative, investigative or otherwise, including
arbitration, mediation, bankruptcy and appeal and including any claims, demands,
suits and legal proceedings arising out of (i) the actual or alleged
manufacture, purchase, financing, ownership, delivery, rejection, non-delivery,
possession, use, transportation, storage, operation, maintenance, repair, return
or other disposition of the Equipment; (ii) the existence of latent and other
defects (whether or not discoverable by Company or Regions); (iii) patent,
trademark or copyright infringement; or (iv) any alleged or actual default by
Company (all of the foregoing are referred to as “Actions”); and (b) any and all
penalties, losses, liabilities (including the liability of Company or Regions
for negligence, tort and strict liability), damages, costs, court costs, harms,
judgments and any and all other expenses (including Attorneys’ Fees, judgments
and amounts paid in settlement and other legal and non-legal expenses incurred
investigating or defending any Action) incurred incident to, arising out of or
in any way connected with any Actions, this Agreement, any Schedule, any items,
or any other instrument, document or agreement executed in connection with or
contemplated by any of the foregoing (collectively, “Losses”), Company agrees to
give Regions prompt notice of any claim or liability hereby indemnified against.
Company shall, at Regions’ election, appear and defend any Action and/or pay the
cost of the defense of any Action brought against Regions, either alone or in
conjunction with others. Company shall satisfy, pay and discharge any and all
Losses that may be, incurred by, or recovered against, Regions in connection
with any Action. The foregoing Indemnities are continuing indemnities and shall
survive expiration or termination of this Agreement for any reason.



--------------------------------------------------------------------------------

XII. Representations and Warranties. Company represents, warrants, covenants and
agrees that: (a) Company is duly organized, validly existing and in good
standing under the laws of the state listed in the first paragraph on page 1 of
this Master Agreement (the “Preamble”), is qualified to do business and in good
standing under the laws of each state in which Company’s use and possession of
any Item would require such qualification and has the organizational
identification number listed in the Preamble (if any); (b) the name of Company
listed in the Preamble is the correct legal name of Company; (c) Company has
full power and authority to execute, deliver and perform all its obligations
under this Agreement; (d) this Agreement has been duly authorized by all
necessary action of Company, duly executed on behalf of Company and constitutes
a valid and legally binding obligation of Company, enforceable in accordance
with its terms; (e) the execution and performance by Company of this Agreement
and the validity hereof, do not require the consent or approval of, giving of
notice to, registration with, or taking of any other action in respect of, any
state, federal or other governmental authority or agency, any shareholders,
partners, members, trustees or holders of any indebtedness of Company; or if any
such consent, approval, notice, registration or action is required, it has been
obtained, given or taken, and evidence thereof has been delivered to Regions or
will be delivered concurrently with the execution of this Agreement; (0 the
execution, delivery or performance by Company of its obligations under this
Agreement shall not contravene, in any material respect (i) any law; (ii) any
provision in Company’s articles of organization or incorporation, certificate of
limited partnership or incorporation, operating agreement, partnership
agreement, by-laws or similar chartering or governing documents, instruments or
agreements; (iii) any provision in any existing mortgage, indenture, loan or
credit agreement, or other contract or agreement binding on Company; or (iv) any
judgment, decree, order, franchise or permit applicable to Company; (g) neither
the execution and delivery of this Agreement nor the fulfillment of, or
compliance with, the terms and provisions hereof, will result in the creation of
any Lien upon all or any portion of the Equipment (other than under this
Agreement); (h) Company is not a party to any agreement or instrument, or
subject to any chartering or governing document, or other corporate or business
restriction, materially and adversely affecting its business, properties,
assets, operations or condition (financial or otherwise), and Company is not in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement for borrowed money or other
material agreement or instrument to which it is a party or by which it may be
bound in any manner; (i) all balance sheets, profit and loss statements,
statements of income or other financial statements of Company, heretofore or
hereinafter delivered to Regions, have been prepared in accordance with
generally accepted accounting principles and fairly present the financial
position of Company, on and as of the date thereof and the results of its
operations for the period or periods covered thereby, and since the date of such
balance sheets, profit and loss statements of income or other financial
statements, there has been no material adverse change in the financial condition
of Company; (j) Company is not in default under this Agreement; (k) there are no
pending or threatened actions or proceedings before any court, administrative
agency or other tribunal or body or judgments which may materially adversely
affect Company’s financial condition or operations; (1) Company is, and will
continue through the period of effectiveness of this Agreement to be, either the
owner, the lessee or the sublessee of each and every facility in which any Item
shall be located; and (m) Company shall notify Regions in writing within five
(5) days after any Lien shall attach to any Item, and any such notice shall
specify the location of such Item on the date of such notification, the amount
and circumstances of any claim giving rise to such Lien and the identity and
address of the lienholder.

XIII. Further Assurances: Power of Attorney. Company will, upon demand of
Regions and at Company’s sole cost and expense, do and perform any other act and
will execute, deliver, file or record any and all further writings or records
requested by Regions to protect Regions’ rights hereunder, including:
(a) financing statements, applications for certificates of title or other
records under the UCC or other applicable law as currently in force or as
subsequently revised, enacted or re-enacted; and (b) duly executed landlord’s or
mortgagee’s waivers from any person claiming an interest in any real properly or
improvements on, or in, which any Item is located. Company further authorizes
Regions or its designee, and irrevocably appoints Regions and any such designee
as Company’s attorney-in-fact (coupled with an interest) to enter the
Commencement Date and any other information that does not materially change the
terms of this Agreement on this Master Agreement and any Schedule or other
writing executed in connection with this Agreement, or any Item, to execute
applications for certificates of title or notice of Lien relating to any item,
to file or record financing statements, amendments to financing statements and
continuations or to execute and deliver or otherwise authenticate and
communicate any writing or record and take any other actions that Regions
reasonably deems necessary or desirable to protect Regions’ interest under this
Agreement. Company further authorizes Regions and its designee to transmit and
file any such statements, ministerial changes and other items by electronic
means. If Company shall fail to provide any insurance, remove any Lien, pay any
Tax, provide any indemnity, or otherwise perform any obligation hereunder that
may be performed or satisfied by the payment of money, Regions may, in addition
to and without waiver of any other right or remedy herein provided, pay such sum
for Company’s account. In such event, Company shall reimburse Regions
immediately upon demand for all such sums, together with interest at one and
one-half percent (1.5%) per month or the highest rate allowable under applicable
law, whichever is lower. Company acknowledges that any default described in this
paragraph is a monetary default.



--------------------------------------------------------------------------------

XIV. Definitions and Rules of Construction. As used in this Agreement:
(a) unless otherwise stated herein, all references in the Master Agreement to
Sections shall be to Sections of the Master Agreement; (b) the terms “herein” or
“hereunder” or like terms shall be deemed to refer to this Agreement as a whole
and not to a particular section; (c) terms “include” or “including” shall mean
“include” or “including”, as the case may be, without limiting the generality of
any description or word preceding such term; (d) the expression “satisfactory to
Regions”, “determined by Regions” “in Regions’ judgment”, “at Regions’ election”
or similar words which grant Regions the right to choose between alternatives or
to express its opinion, shall mean that the satisfaction, judgment, choices and
opinions are to be made in Regions’ sole discretion; (e) the term “Affiliate” of
a person or entity means any person or entity which directly or indirectly
beneficially owns or holds ten percent (10%) or more of any class of voting
stock or other interest of such person or entity or directly or indirectly
controls, is controlled by, or is under common control with such person where
the term “control” means the power to direct or cause the direction of the
management and policies of such person or entity, whether through the ownership
of voting securities, by contract, or otherwise; (f) the term “Attorneys’ Fees”
shall include any and all attorneys’ fees incurred by Regions (whether by its
use of in-house counsel or otherwise) incident to, arising out of or in any way
connected with Regions’ interests in or defense of any Action (as defined in
Section XI) or Regions’ enforcement of its rights and interests under this
Agreement, including attorneys’ fees incurred by Regions to collect sums due,
during any work-out, with respect to settlement negotiations, or in any
bankruptcy proceeding (including attorneys’ fees incurred in connection with any
motion for relief from the automatic stay and any motion to assume or reject any
Agreement); (g) the term “Equipment” includes all items of persona! property
described on each Schedule, including all inventory, fixtures or other property
leased or financed under such Schedule, any related software (embedded therein
or otherwise) and any and all general intangibles, replacements, repairs,
additions, attachments, accessories and accessions thereto whether or not
furnished by the Supplier; (h) the term “Guarantor” shall mean any guarantor of
Company’s obligations hereunder and the term “Guaranty” shall mean any guaranty
executed by a Guarantor for the benefit of Regions or any of its Affiliates;
(i) the term “Lien” means any mortgage, pledge, security interest,
hypothecation, assignment, encumbrance, lien (statutory or other, including tax
and materialmen’s liens), privilege, or preference, priority, or other security
agreement or preferential arrangement, charge, or encumbrance of any kind or
nature whatsoever; (j) the term “material” as used herein shall be construed to
mean significant in Regions’ reasonable judgment, taking into account all
relevant facts and circumstances including the nature and amount of financial
exposure to Regions; (k) the term “Supplier” means any supplier, manufacturer or
other person or entity from whom the Equipment is purchased; (1) the term
“Supply Contract” means the contract under which the Equipment was purchased
from the Supplier or purchase order therefor; (m) the “UCC” means the Uniform
Commercial Code as enacted in the State of Alabama; and (n) “Article 9 of the
UCC” means Article 9A of the Uniform Commercial Code as enacted in the State of
Alabama. The captions or headings in this Agreement are made for convenience and
general reference only and shall not be construed to describe, define or limit
the scope or intent of the provisions of this Agreement. As used herein all
singular terms include the plural form thereof, and vice versa. The exhibits
annexed hereto are incorporated herein by this reference and made a part hereof
as if contained in the body of this Agreement. All references to sections
hereunder shall be deemed to refer to sections of this Agreement, unless
otherwise expressly provided, whether or not “hereof, “above”, “below” or like
words are used. Any use of the term “Equipment” herein shall be deemed to refer
equally to all Items and each Item, it being the understanding of the parties
that any reference to “Equipment” shall not be deemed to prejudice any rights or
remedies of Regions, or obligations of Company, hereunder with respect to each
item and that any reference to “Item” shall not be deemed to prejudice any
rights or remedies of Regions, or obligations of Company, with respect to all of
the Equipment. This Agreement has been drafted by counsel for Regions as a
convenience to the parties only and shall not, by reason of such action, be
construed against Regions or any other party. Company acknowledges and agrees
that it has had full opportunity to review this Agreement and has had access to
counsel of its choice to the extent it deems necessary in order to interpret the
legal effect hereof. Company agrees that Regions may request and review credit
reports regarding Company and any Guarantor, Affiliate or owner of any interest
in Company. This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement. This Agreement and exhibits hereto constitute the
entire agreement of the parties with respect to the subject matter hereof. Any
Schedule to this Master Agreement may, by its express terms, supplement or amend
this Master Agreement as it applies to said Schedule and other Schedules to this
Master Agreement to, among other things, add additional Events of Default or
covenants.

XV. Miscellaneous. (a) Any notice or other communication required or desired to
be given shall be in writing and shall be sent by certified mail (return receipt
requested), by a nationally recognized express courier service (such as FedEx)
or personally served. Each such notice shall be deemed to be duly given when
deposited in any depository maintained by the United States Post Office, when
deposited with a nationally recognized express courier service or when
personally served. Each such notice shall be addressed to Company at the address
set forth in the first paragraph of the first page hereof or to Regions at the
addresses set forth below its signature until any Schedule is executed, and,
thereafter, at the address specified in such Schedule, if different, or to any
other address as may be specified by a party by a notice given as provided
herein. Notwithstanding the foregoing, any notice, request or demand made by
Company pursuant to any statutory rights granted Company under the UCC (as
currently in force or as subsequently revised or re-enacted) shall be effective
only upon receipt of a copy of said notice, request or demand by Regions at the
address set forth in the first paragraph of the first page hereof with the
following caption: “Attn: Manager, Equipment Finance Operations.”



--------------------------------------------------------------------------------

(b) As additional security for Company’s obligations under each Schedule,
Company grants to Regions a security interest in: (i) all of the Equipment
leased or financed pursuant to each and every other Schedule (the “Other
Schedules”) irrespective of whether REFLP or REFCO is “Regions” under such Other
Schedules; (ii) without limitation of the restrictions set forth in Section
VIII, any leases, subleases, chattel paper, accounts, security deposits and
proceeds relating to any Equipment leased or financed pursuant to said Schedule
or any Other Schedules; (iii) any and all deposit accounts maintained at, or
certificates of deposit maintained with or issued by, Regions Bank (whether such
certificates constitute “Deposit Accounts” or “instruments” as defined in the
UCC); (iv) all other collateral as to which a security interest has been or is
hereafter granted by Company to Regions or to any of its Affiliates, including
Regions Bank, in connection with any mortgage, indenture, loan or credit
agreement, or other contract or agreement for money borrowed or the lease of
real or personal property (a “Bank Agreement”); and (v) all proceeds of
collateral described in Sections XV(b)(i) through (iv) above inclusive. Anything
herein to the contrary notwithstanding: (A) the security interests granted
pursuant to Section XV(b)(i) and (ii) shall be (1) for the benefit of any
assignee of Regions that is not an Affiliate of Regions so long as but only to
the extent that such assignee is the lessor or lender of one or more Other
Schedules; and (2) for the benefit of REFLP, REFCO and any assignee that is an
Affiliate of either of them only to the extent and so long as any of REFLP,
REFCO or any such Affiliate is the lessor or lender of one or more Other
Schedules, it being the intention of the parties that all Schedules with REFLP,
REFCO or any such Affiliate shall be cross collateralized notwithstanding the
fact that different entities are the lessor or lender of any such Schedules; and
(B) the security interests granted pursuant to Section XV(b)(iii) and
(iv) hereof shall be solely for the benefit of Regions and any of its Affiliates
and any security interest created under Section XV(b)(iv) hereof shall expire
upon full satisfaction of Company’s obligations to Regions Bank its successors
or the applicable Affiliates pursuant to the relevant Bank Agreement.
Notwithstanding anything to the contrary herein, including the Commencement
Date, any security interest granted pursuant to this Agreement shall become
effective between the parties with respect to each Item as soon as Company
receives possession thereof. In addition to, and without limiting the foregoing,
Company hereby further agrees that any security interests granted in this Master
Agreement, any Schedule or any other document, instrument or agreement executed
in connection with the foregoing shall also secure all obligations of Company to
each Affiliate of Regions (including Company’s obligations under or in
connection with any existing and future swap agreements (as defined in 11 U.S.C.
§ 101, as in effect from time to time) with Regions or any of its Affiliates),
provided, however, that such security interest shall be for the benefit of any
assignee of Regions or any such Affiliates so long as but only to the extent
that such assignee is also an Affiliate of Regions.

(c) Regions may assign this Agreement and any and all Schedules hereto, as well
as all of its right, title and interest hereunder, to any person or entity
whatsoever without notice to or consent of Company. In such event, Regions’
assignee shall have all of the rights, but none of the obligations, of Regions
hereunder and Company agrees that it will not assert against any assignee of
Regions any defense, counterclaim or offset that Company may have against
Regions with respect to this Agreement or any other matter. Company acknowledges
that any assignment or transfer by Regions, in whole or in part, does not
materially change Company’s duties or obligations under this Agreement nor
materially increase the burdens or risks imposed on Company. Only Regions’
original counterpart of each Schedule constitutes Chattel Paper for purposes of
the UCC, and no security interest can be perfected by possession of any other
duplicate original or counterpart, whether or not signed by the parties.

(d) Timeliness of Company’s payment and other performance is of the essence of
this Agreement. The provisions of this Agreement shall be severable and if any
provision shall be invalid, void or unenforceable in whole or in part for any
reason, the remaining provisions shall remain in full force and effect. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
assigns (subject nevertheless to restrictions against assignment provided in
Section VIII). All representations, warranties and agreements made herein by any
of the parties hereto shall survive consummation of the transactions
contemplated hereby. Company’s obligations as to events or conditions occurring
during the Term shall survive termination, cancellation or expiration of this
Agreement as to any Item. Regions’ failure at any time to require strict
performance by Company with any of the provisions hereof shall not waive or
diminish Regions’ right thereafter to demand strict compliance therewith.
Nothing herein shall be deemed to provide or imply that Regions is a “merchant”
as to any Item within the meaning of the UCC as currently in force or as
subsequently revised or re-enacted. Company acknowledges that Regions’ approval
of any Equipment, Supplier or other parties or documentation relating to any
Agreement will be solely for the protection of Regions’ interests in the
Equipment and under such Agreement and under no circumstances shall be construed
to impose any responsibility or liability of any nature whatsoever on Regions.

(e) Federal law requires all financial institutions to obtain, verify and record
information regarding customers. Regions has or will obtain and will keep on
file information complying with 31 CFR Part 103.121 regarding Company, including
Company’s name, address and copies of various identifying documents.



--------------------------------------------------------------------------------

(f) Neither this Master Agreement nor any Agreement shall become effective
unless and until accepted by execution by an officer of Regions in Birmingham,
Alabama. This Master Agreement and each Agreement shall be governed in all
respects by, and construed and enforced in accordance with, the laws of the
State of Alabama, excluding conflicts-of-law principles. Each of Company and
Regions hereby waives all rights to trial by jury in any litigation arising
under this Agreement or regarding the Equipment. For purposes of any action or
proceeding involving this Agreement, each party hereby expressly submits to the
jurisdiction and venue of all federal and state courts located in the State of
Alabama, Jefferson County, and consents to be served with any process on paper
by registered mail or by personal service within or without said state and
county in accordance with applicable law, provided a reasonable time for
appearance is allowed. Each party hereby waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
any such action or proceeding. Nothing in this paragraph shall affect the right
of any party to serve legal process in any other manner permitted by law or
affect the right of any party to bring any action or proceeding in the courts of
any other jurisdiction. Any action by Company against Regions in connection with
this Agreement shall be commenced within one year after such cause of action
arises or Company shall conclusively be deemed to have waived any and all rights
to commence any such causes of action. Following expiration or termination of
all Schedules, if Company is not then in default, either party may terminate
this Master Agreement by written notice to the other party. The terms of any
letter of intent or proposal are superseded hereby and declared null and void.
The parties intend and agree that a carbon copy, photocopy or facsimile of this
Agreement or any document executed in connection herewith with their signature
thereon and all counterparts when taken together, shall be deemed to be as
binding, valid, genuine, and authentic as an original-signature document for all
purposes, including all matters of evidence and the “best evidence” rules. No
variation or modification of this Agreement or any term or provision hereof, or
waiver, discharge, cancellation or termination of any of its provisions or
conditions, shall be valid unless in a writing and signed by an authorized
representative of the party against whom the enforcement of such variation,
modification, waiver, discharge, cancellation or termination is sought. Company
acknowledges having read this Section XV (f). INITIAL HERE: LOGO
[g177249ex10_1pg09.jpg].

 

Company:  

UNILENS CORP. USA

    WITNESS  

 

By:  

/s/ Michael J. Pecora

    Print Name:  

/s/ Leonard F. Barker

Print Name:  

MICHAEL J. PECORA

    Signature  

LEONARD F. BARKER

Title:  

PRESIDENT / CEO

     

Accepted by Regions in Birmingham, Alabama, this the 20th day of April, 2011.

 

REFLP:   REGIONS EQUIPMENT FINANCE, LTD.     REFCO   REGIONS EQUIPMENT FINANCE
CORPORATION   By  

REGIONS EQUIPMENT FINANCE

CORPORATION, its General Partner

      By:  

/s/ Mary B. Lewis

    By:  

/s/ Mary B. Lewis

Title:  

ASST. VICE PRESIDENT

    Title:  

ASST. VICE PRESIDENT

Addresses:

REGIONS EQUIPMENT FINANCE, LTD.

Attn: Manager, Equipment Finance Operations

P. O. Box 2545

Birmingham, AL 35202

Addresses:

REGIONS EQUIPMENT FINANCE CORPORATION

Attn: Manager, Equipment Finance Operations

P. O. Box 2545

Birmingham, AL 35202



--------------------------------------------------------------------------------

ADDENDUM NO. 1

TO MASTER AGREEMENT

DATED: April 14, 2011 (the “Master Agreement”)

ADDENDUM.

This Addendum is attached to and hereby incorporated into the Master Agreement.
To the extent that any terms of this Addendum conflict with the provisions of
the Master Agreement the terms of this Addendum shall control. Capitalized terms
used herein without definition shall have the meanings ascribed thereto in the
Master Agreement.

 

I. In addition to any and all covenants, representations and warranties made by
Company in the Master Agreement, Company hereby makes, publishes, remakes and
republishes for the benefit of Regions all covenants requiring Company to
maintain minimum net worth or financial ratios or otherwise to preserve its
financial strength and good credit (“Financial Covenants”) contained in the
Business Loan Agreement between the Company and Regions Bank (the “Loan
Agreement”) dated November 9, 2009 ( Amended: August 12, 2010 & March 31, 2011)
and further covenants, represents warrants and agrees that, during the term of
the Master Agreement:

 

  A. All such Financial Covenants are hereby incorporated herein by reference
and are made a part hereof as if fully set forth herein. In the event the Loan
Agreement is amended, terminated or is no longer in effect for any reason, the
Financial Covenants shall remain in full force and effect with respect to the
Agreement and will continue to be incorporated herein by reference.

 

  B. If requested by Regions, Company shall provide to Regions a signed copy of
any compliance certificate required under the Loan Agreement when due under the
Loan Agreement.

 

  C. It shall be an “Event of Default” under the Master Agreement if Company
breaches its obligations with respect to Subsection B above or if there occurs
an Event of Default under the Loan Agreement or any guaranty or other agreement
executed as security therefor.



--------------------------------------------------------------------------------

II. This Addendum may be executed in any number of counterparts, which together
shall constitute a singly fully executed Addendum.

 

REGIONS EQUIPMENT FINANCE, LTD. By:   Regions Equipment Finance Corporation,
General Partner By:  

/s/ Mary B. Lewis

Its:  

ASST. VICE PRESIDENT

REGIONS EQUIPMENT FINANCE CORPORATION By:  

/s/ Mary B. Lewis

Its:  

ASST. VICE PRESIDENT

UNILENS CORP. USA By:  

/s/ Michael J. Pecora

Its:  

MICHAEL J. PECORA



--------------------------------------------------------------------------------

REGIONS EQUIPMENT FINANCE

COMPANY: UNILENS CORP. USA

INTERIM SCHEDULE NO. INT-ALIAS I, DATED: April 14, 2011

TO MASTER AGREEMENT, DATED: April 14, 2011

All terms, including all definitions, of the above referenced Master Agreement
(the “Master Agreement”) are hereby incorporated into this Interim Schedule
(this “Schedule”) which together with the Master Agreement constitutes an
Agreement (this “Agreement”) covering the Equipment further described in Section
A below. The terms of this Schedule shall supersede any contrary terms in the
Master Agreement. Anything herein or in the Master Agreement to the contrary
notwithstanding, this Schedule is an interim schedule intended to be replaced by
one or more other Schedules in form and substance satisfactory to Regions
(collectively, the “Final Schedule(s)”) covering the Equipment. Until the
execution of all Final Schedule(s), the agreement created by this interim
Schedule shall be a full, binding Agreement between Company and Regions,
enforceable in accordance with its terms and not affected by any agreement of
the parties with respect to execution of the Final Schedule(s).

A. Purchase Agreements; Advance Payments. Company has issued, or will issue, its
purchase orders to various suppliers (the “Vendors”) or has entered, or will
enter, into one or more written agreements (said purchase orders or other
purchase agreements being hereinafter referred to as the “Purchase Agreements”)
pursuant to which Company has agreed, or will agree, to purchase the equipment
described therein (the “Equipment”). Company desires to assign to Regions all of
Company’s rights under the Purchase Agreements and for Regions to pay to the
Vendors the purchase price of all or a portion of such Equipment in one or more
payments equal to the amounts and at the times specified in the Purchase
Agreements (all such payments, including any initial payment made upon the
issuance of, or entering into, the Purchase Agreements, are hereinafter referred
to as “Advance Payments”) or to reimburse Company for Advance Payments made by
Company. Regions will purchase the Equipment which will be leased by Regions to
Company pursuant to one or Final Schedules, said purchase and lease each being
subject to the satisfaction of certain conditions to Regions’ satisfaction.

B. Assignment of Purchase Agreements. Company hereby assigns and sets over to
Regions all of Company’s right, title and interest in and to the Purchase
Agreements, including, but not limited to an assignment of: (1) the right to
purchase each and every item of Equipment (each, an “Item”) and the right to
lake title to each Item and to be named the purchaser in the bill of sale for
such ltem(s); (2) all claims for damages in connection with such arising as a
result of any default by the Vendors thereof under the Purchase Agreement for
such Item(s), including, but not limited to all warranty and indemnity
provisions contained in the Purchase Agreement; and (3) any and all rights of
Company to compel performance of the terms of the Purchase Agreement.
Notwithstanding anything to the contrary contained herein, Company shall be
responsible for the performance of all duties and obligations of the purchaser
under each Purchase Agreement and the exercise by Regions of any of the rights
assigned hereunder shall not release Company from any of its duties or
obligations to the Vendors under any Purchase Agreement. Regions shall not have
any liability under any Purchase Agreement or be obligated to perform any of the
obligations or duties of Company under any Purchase Agreement or make any
payment (other than as expressly set forth herein) or to make any inquiry of the
sufficiency of or authorization for any payment received by any Vendor or to
present or file any claim or to take any other action to collect or enforce any
claim for any payment assigned hereunder. Company will have no right to bind
Regions to any change in any Purchase Agreement, any delivery schedule, or any
other agreement whatsoever and Company shall not change any Purchase Agreement
without Regions prior written consent.

C. True Lease: Net Non-Cancelable Lease; Precautionary Security Interest. This
Agreement constitutes a “true lease”, it being the intention of Company and
Regions and the economic reality that this Agreement creates a “lease” as
defined in the UCC and does not create a “security interest” as defined in the
UCC. Regions shall be the owner of legal title to the Equipment and entitled to
all tax benefits available to owners of personal property. Nothing in this
Agreement shall give or convey to Company any right, title, equity or interest
in and to any Equipment other than Company’s leasehold interest as a lessee
under this Schedule. The relationship described herein as the Regions/Company
relationship is accurately characterized as a lessor/lessee relationship and the
Periodic Payments set forth herein shall constitute rent for the use of the
Equipment. Company covenants and agrees that this Agreement is a non-cancelable
net lease that cannot be terminated or canceled except to the extent expressly
provided herein. If, notwithstanding the intent of the parties, this Agreement
is deemed to evidence a loan: (a) any portion of the Payments payable hereunder
for the Equipment that is deemed by a court of law to be interest or time price
differential that exceeds the maximum amount permitted by law shall be reduced
to the highest rate or amount that does not exceed such maximum rate of interest
or time price differential: (b) Company hereby grants to Regions as security for
Company’s obligations hereunder, a first priority security interest in the
Equipment and all proceeds thereof: and (c) Company and Regions each hereby
expressly agree that it is the intention of Regions and Company and the economic
reality that such Final Schedules evidence the same purchase money obligation
originally incurred by Company hereunder and that no such Final Schedules be
deemed to be a novation or otherwise a substitution of new debt for the debt
originally evidenced hereunder. Notwithstanding anything to the contrary herein,
including the date upon which the Term commences, any security interest granted
pursuant to this Section shall be deemed to be effective between the parties
with respect to any items as soon as Company receives possession thereof and
shall continue until all of Company’s obligations, indebtedness and liabilities
to Regions under this Agreement have been paid and performed in full and are not
subject to being set aside or rescinded notwithstanding termination or
expiration of this Agreement for any reason whatsoever.

D. Progress Payments. If the terms and conditions specified in this Schedule
have been complied with, and no default or Event of Default on the part of
Company, and no event which with notice and/or lapse of time would become a
default or Event of Default, exists under this Agreement, Regions shall, in
accordance with the terms hereof, make certain Advance Payments to the Vendors
or, in the event Company furnishes Regions with evidence satisfactory to Regions
that Company has already made an Advance Payment, Regions shall reimburse
Company for said Advance Payments (each such payment made by Regions to the
Vendors or Company being hereinafter called a “Progress Payment” and all such
payments being hereinafter collectively called the “Progress Payments”).
Notwithstanding the foregoing. Regions shall not be required to make any
Progress Payment: (1) after the Final Schedule Deadline set forth in Section E;
(2) in an amount which, when added to the sum of (a) all Progress Payments
theretofore made by Regions or thereafter to be made by Regions, plus (b) all
taxes, delivery, installation and other expenses paid or payable by Regions with
respect to the Equipment, whether or not to the Vendors, would exceed the
Maximum Total Advance set forth in Section E; (3) in connection with personal
property that is not of the type, kind, condition or amount originally approved
by Regions for acquisition as “Equipment” hereunder or not from Vendors approved
by Regions; or (4) if Regions determines that a material adverse change in
Company’s ownership, management, business, operations or financial conditions or
in any law (statutory or case law), regulation or governmental interpretation,
has occurred that could materially adversely affect Regions’ economics or legal
rights, including without limitation any change in tax law. Payment by Regions
of any Progress Payment or other amounts hereunder shall not be deemed to be a
waiver of any default, Event of Default or any other condition precedent
hereunder. When and if any Item of Equipment is leased pursuant to the Final
Schedule, any Progress Payment, taxes, delivery, installation and other expenses
paid or payable by Regions with respect to such Equipment shall be deemed part
of the Lessor’s Cost of such Item set forth in the Schedule.



--------------------------------------------------------------------------------

E. Definitions and Basic Terms.

 

1. Maximum Total Advance: $500,000.00

 

2. Final Schedule Deadline: October 14, 2011

 

3. Term of Agreement: From the date of this Schedule (the “Commencement Date”)
until the earlier of: (a) the date the Final Schedule is executed and (b) the
Final Schedule Deadline.

 

4.

Location of Equipment: 10431 72ND STREET NORTH, LARGO, FL 33777

 

5. Ownership of Equipment Location: The address of the Equipment Location is a
bona fide business address of the Company. The building located at such address
is (initial one):

a. LOGO [g177249ex10_1pg13.jpg] Leased by the Company.

b.          Owned by the Company free and clear of any Liens except those in
favor of Regions or its Affiliates or consented to by Regions.

c.          Owned by the Company subject to a mortgage.

d.          Neither owned nor leased by the Company.

 

6. Commercial General Liability insurance Requirement: As outlined in Section
VII(a)(ii) of the Master Agreement, the amount of commercial general liability
insurance required pursuant under this Schedule is One Million dollars
($1,000,000.00) per occurrence (or such other amount of which Regions notifies
Company in writing hereafter).

 

7. As used in the Master Agreement, with respect to this Schedule, the “Casualty
Value” of an Item shall mean an amount equal to product of: (a) the sum of;
(i) Progress Payments theretofore made by Regions for all Equipment which has
not yet been leased pursuant to a Final Schedule: (ii) all taxes, delivery,
installation and other expenses paid or payable by Regions with respect to all
Equipment, whether or not to the Vendors: and (iii) to the extent not
theretofore paid by Company to Regions, the Periodic Payments payable by Company
to Regions pursuant to paragraph E hereof; and (b) the ratio of the value, as
determined by Regions, of the applicable Item to the value of all Items which
have not yet been leased pursuant to a Final Schedule, in making any such value
determination. Regions may, but shall not be obligated to, consider the initial
cost of Items as well as the depreciation thereof.

F. Invoices. Company agrees to cause the Vendors to invoice Regions for the
amount of each Progress Payment to be made by Regions, in advance of the time
for making such Progress Payment, to cause the Vendors to send a copy of such
invoices to Company and to approve in writing each invoice for payment by
Regions, which such approval may be evidenced by Company’s forwarding of a
signed copy of the invoice to Regions. Any signature on an invoice, or other
writing that approves an invoice, by any agent or employee of Company shall be
conclusive evidence of Company’s approval of such invoice and authorization to
Regions to make payment to the Vendor with respect thereto. Regions shall have
no obligation to make any such Progress Payment until such invoice has been so
approved and all other conditions under this Agreement have been satisfied in
full. In the event Company makes an Advance Payment to the Vendors and is
seeking reimbursement from Regions, Company hereby agrees to provide Regions
with evidence satisfactory to Regions of Company’s payment reasonably in advance
of the time Regions would otherwise have made such payment to the Vendors.

G. Periodic Payments. Company will pay Regions with respect to each Progress
Payment made by Regions, as Periodic Payments constituting rent, an amount equal
to the amount of such Progress Payments times a percentage per annum that is
equal to the “LIBOR Rate” plus 3.8500% where the “LIBOR Rate” is the rate of
interest quoted on the Telerate Information System, page 3750, as the One-Month
London Interbank Offered Rate on the first (1st) day of the calendar month or
such other day of the calendar month specified by Regions (the “Reset Date”).
Once set, the LIBOR Rate shall remain fixed until the following Reset Date, at
which time the LIBOR Rate shall be reset based on the then-current London
Interbank Offered Rate quoted as set forth above. If the LIBOR Rate as defined
above is not available or is not published for any Reset Date, then Regions
shall, at its sole discretion, choose a substitute source for the LIBOR Rate
and/or use the most recently available or next available LIBOR Rate. All
interest will be computed on the basis of actual days elapsed using a year
consisting of twelve months of thirty days each. Said charge will be computed on
a daily basis for the period from and inclusive of the date on which Regions has
made each such Progress Payment with respect to such Item until the earlier of:
(1) the date the Final Schedule is executed and (2) the date Company pays to
Regions the Payoff Amount in accordance with the terms of this Section or
Section H hereof. Said charge will be invoiced to Company monthly and will cover
the aforesaid daily computations made for the preceding month with respect to
the total amount of all Progress Payments made by Regions with respect to each
Item which are outstanding at the end of such preceding month. Said invoice will
be paid by Company promptly upon Company’s receipt thereof. Company shall also
be responsible for rental, sales and/or use taxes and for other Taxes from time
to time as provided in this Agreement and all such amounts are subject to
adjustment. COMPANY MAY NOT PREPAY ANY OF ITS OBLIGATIONS HEREUNDER EXCEPT AS
FOLLOWS: If no Event of Default, or event that with lapse of time or notice or
both would become an Event of Default, has occurred and is continuing. Company
may prepay in full its obligations with respect to all Progress Payments and
Periodic Payments hereunder by paying to Regions an amount (the “Payoff”
Amount”) equal to the sum of the Casualty Value and a premium (which is to
compensate Regions for unanticipated repayment and not a penalty) equal to two
percent (2%).



--------------------------------------------------------------------------------

H. Final Schedule Deadline; Events of Default; Additional Provisions. Company
and Regions shall execute Final Schedule(s) once: (1) Company has inspected the
Equipment and confirmed in a writing acceptable to Regions that all such
Equipment is in the condition required by the Purchase Agreements and is
otherwise in good order and condition, and conforms to the specifications,
requirements and standards applicable thereto and is satisfactory to Company
(“Acceptable Condition”); and (2) all other conditions precedent to the
execution of any Agreement under the Master Agreement are satisfied in full,
including Regions’ receipt of evidence satisfactory to it that title to such
Equipment has been conveyed to Regions free and clear of all Liens. If all
Equipment purchased hereunder is not leased pursuant to all Final Schedule(s) by
the Final Schedule Deadline for any reason whatsoever, including the failure of
the Vendor or any other party to deliver Equipment in Acceptable Condition or
Company’s failure to satisfy any condition precedent in the Final Schedule,
Company shall, upon demand by Regions, forthwith pay Regions an amount equal to
the Payoff Amount specified in Section G above. If Company fails to pay the
Payoff Amount to Regions or if any other Event of Default occurs Regions shall
be entitled to all rights and remedies set forth in the Master Agreement,
including the right to accelerate Company’s obligations and recover from Company
an amount equal to the Required Default Amount set forth in Section X of the
Master Agreement, in which case the “Base Default Amount” shall be equal to the
Payoff Amount. Company expressly acknowledges that the Required Default Amount
as it includes the Base Default Amount sets forth a reasonable amount and
reasonable formula for calculation of Regions’ damages in light of the
anticipated harm caused by any default by Company hereunder and that such
amounts are difficult or impossible to calculate or ascertain. Unless the
Equipment threatens to decline speedily in value or is a type customarily sold
on a recognized market. Regions will give Company reasonable notice of the time
after which any private or public sale or any other intended disposition of the
Equipment is to be made and Company expressly agrees that the requirements of
reasonable notice shall be met if such notice is given at least ten (10) days
before the time of the public sale or the time after which any other disposition
is to be made. In addition to other rights and remedies under the Master
Agreement, Regions may accept return of all or a portion of the Equipment in
full or partial satisfaction of Company’s obligations to Regions with respect to
this Schedule pursuant to the provisions of Article 9 of the UCC. In the event
the sum of the Net Proceeds and the amounts paid by Company to Regions is
greater than the Required Default Amount, such excess shall be paid first to any
secured parties granted rights so such proceeds pursuant to Article 9 of the UCC
and any remainder shall be paid to Company.

I. Additional Representations, Covenants and Warranties. In addition to all
representations, covenants and warranties in the Master Agreement. Company
hereby represents, covenants and warrants that: (1) as of the date hereof, there
has been no material adverse change in Company’s financial condition since the
date of the Master Agreement; and (2) until Company’s obligations under or
related to this Schedule are satisfied in full, if requested by Regions or if
required by federal, state or local law. Company shall, at Company’s sole cost
and expense, permanently affix and maintain on any or all Items (or as many
items as required), as determined by Regions or as required by applicable law,
in a prominent place, a sign, legend, plate, plaque, tag or other identifying
label disclosing Regions’ security interest in the Equipment.

 

Company:  

UNILENS CORP. USA

  Regions:  

REGIONS EQUIPMENT FINANCE CORPORATION

By:  

/s/ Michael J. Pecora

  By:  

Mary B. Lewis

Print Name:  

MICHAEL J. PECORA

  Title:  

ASST. VICE PRESIDENT

Title:  

PRESIDENT / CEO

  Date of Acceptance by Regions:  

April 20, 2011

Witness: (signature)  

/s/ Leonard F. Barker

 

REGIONS EQUIPMENT FINANCE CORPORATION

Attn: Manager, Equipment Finance Operations

P. O. Box 2545

Birmingham, AL 35202

Witness: (print name)  

Leonard F. Barker

 